 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN RANKINS,                                   No. 2:15-cv-01164 KJM DB P
12                       Plaintiff,
13            v.                                        ORDER TO SHOW CAUSE
14    ALEXANDER LIU,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. On October 18, 2018 defendants filed a motion for

19   summary judgment. (ECF No. 53.) After plaintiff failed to timely file an opposition to the

20   summary judgment motion the court directed plaintiff to show cause in writing why this action

21   should not be dismissed. (ECF No. 63.) Shortly thereafter plaintiff moved for and was granted a

22   thirty-day extension of time to file an opposition to the summary judgment motion. (ECF Nos.

23   64, 65.) Those thirty days have now passed and plaintiff has not filed an opposition or requested

24   additional time to file an opposition.

25          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of service

26   of this order plaintiff shall either file an opposition to the summary judgment motion or show

27   ////

28   ////
                                                       1
 1   cause in writing why this case should not be dismissed for failure to file an opposition to the

 2   summary judgment motion. See E.D. Cal. R. 230(l).

 3   Dated: February 8, 2019

 4

 5

 6
     DLB:12
 7   DLB1/orders/prisoner-civil rights/Rank1164.osc(2)

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
